Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Noll (US 3,935,146) discloses polyurethaneamide dispersions formed by reacting an organic diisocyanate with organic compound having a molecular weight of 300-6,000 that is difunctional (hereafter simply the “difunctional organic compound”) (col 2 ln 51+). Noll discloses a formula of a difunctional organic compound having a tertiary amide in column 5 and a formula of a diisocyanate having a tertiary amide in column 6. Neither of these compounds would form an “amide repeat unit” in Noll’s polymer, but instead would be part of side chains in the polymer. 
Furthermore, Noll discloses its polyamide segments (amide repeat units) can be formed by reacting excess dicarboxylic acid dialkylesters with a difunctional primary amine, which would create an intermediate polyamide, followed by reacting the intermediate polyamide with a bis-secondary diamine, which would result in tertiary amides on either end of the polyamide (the terminal ends being secondary diamines) (col 9 ln 8+). Noll, however, does not give any further information regarding the mole percentage of such tertiary amides. Furthermore, Noll’s minimal guidance indicates such tertiary amides would make up less than 70 mol% of amide linkages in the amide repeat units. See paragraphs 13-16 of the Non-Final Rejection mailed 9/28/2020 for further discussion.

Schlicht (US 4235730) discloses a polyurethane that is the reaction product of a diisocyanate and a diol (abstract). The diol can be formed from hydroxy-functional polyamides (col 2 ln 10+; col 8 ln 44+; col 13 ln 59+). Schlicht is silent with regard to a polymer having at least 50% by weight of polyamide units having amide linkages wherein at least 70 mol% of said amide linkages are tertiary amide linkages as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787